DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-5  are rejected under 35 U.S.C. 102[ a1/a2 ] as being anticipated by Thompson (US 2014/0268836 A1).
Regarding claim 1, Thompson discloses (Figures 1-14e  and corresponding text) a lighting apparatus (10), comprising: a light source module (14, light, engine) comprising a LED module; a light source housing(12, pan) with a light opening (16) for disposing the light source module (14) within the light source housing (12) for a light of the light source module (14) to pass through the light opening (16) (π21-π22); a 
Regarding claim 4, Thompson discloses (Figures 1 and figure 4), wherein the rotation ring (Figure 1:32) is rotated along an inner side of the circular inner wall (Where 16 opening is located).
Regarding claim 5,  Thompson discloses  wherein the circular inner wall has a limiting structure (60) notches to keep the rotation ring  (32) staying with the surface rim (12) (π27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nikooyan et al. (US 10663153 B2) (Nikooyan, hereafter) in view of Thompson (US 2014/0268836 A1).
Regarding claim 1, Nikooyan discloses (Figures 1-68 and corresponding text) . A lighting apparatus (Figures 10, 27, 33, 63-67) comprising: a light source module (1100) comprising a LED module (1160); a light source housing (1320) with a light opening for disposing the light source module (1100) within the light source housing  (1320)for a light of the light source module to pass through the light opening (Column 24, lines 64- Column 25, lines 10); a rotation ring (1500)  with a pair of rotation connectors (1520) on opposite sides of the rotation ring (1500) for fixing the light source housing 
Thompson discloses (Figures 1-14e  and corresponding text) a lighting apparatus (10), comprising: a rotation ring with (32) a pair of rotation connectors (stop tabs) on opposite sides of the rotation ring (32) for fixing the light source housing (14) and for allowing the light source housing (14) to rotate along a first axis of the pair of rotation connectors(stop tabs); and a surface rim (20) with a circular inner wall (where 16 is located), wherein the rotation ring (32) is manually rotatable along a second axis of the circular inner wall for a second rotation movement (π26-π27) in order to allow for a User to easily adjust the direction of the light the use of complex tools.
Therefore one of ordinary skill in the art before the effective filing date would have been motivated to modify the lighting apparatus of Nikooyan  wherein the rotation ring is manually rotatable along a second axis of the circular inner wall for a second rotation movement in order to allow for a User to easily adjust the direction of the light the use of complex tools as taught by Thompson.
Regarding claim 2, Nikooyan discloses (Figure 10c) wherein the rotation connector (1520) includes multiple ball plungers (1520 ) (shafts) coupled to corresponding receptacles (1512) (holes). 
Regarding claim 3, Nikooyan discloses wherein the first rotation movement is less than 60 degrees (column 21, lines 5-15).
Regarding claim 10,  Nikooyan discloses wherein the light source housing (110) has a top housing for fixing a driver module (152) and the LED module(130) of the light source module.
Regarding claim 11,  Nikooyan discloses wherein the top housing is made of metal material for dissipating heat generated by the driver module and the light source module (column 15, line 35-60).
Regarding claim 12,  Nikooyan discloses wherein the light source housing (110) has a tubular body (cylindrical)  fixed to the pair of rotation connectors, the tubular body is fixed to the top housing (column 15, lines 30-60). Nikooyan  failed to explicitly disclose the tubular body being rotatably fixed to the pair of rotation connectors.
Thompson already discloses how to rotate the rotation ring to achieve a desired illumination (see rejection above) these teachings and combination with ordinary skill in the art allow for the maneuvering of the light structure to achieve the optimal result which full light emission.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date  to further modify Nikooyan wherein the tubular body being rotatably fixed to the pair of rotation connectors in order to achieve full light emission, since that which is known in the art requires only routine skill.
Claims  6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2014/0268836 A1).

Regarding claims 6-9, Thompson discloses the light apparatus above (see rejection claim 1).
Thompson fails to explicitly disclose wherein the limiting structure has a pin to be inserted to the limiting structure after the rotation ring is aligned with the circular inner wall to hold the rotation ring to the surface rim (claim 6), wherein the pin limits a rotation angle of the second rotation movement (claim 7), wherein a pair of protruding ear structures for installing the pin, the pair of protruding ear structures extend upwardly from the circular inner wall of the surface rim enclosing the rotation ring between the pair of protruding ear structures (claim 8); wherein a pair of fixing units are fixed to the pair of protruding ear structures for fixing the surface rim to an installation platform (Claim 9).
	Thompson does disclose of the rotation ring by gear teeth arrangement between the rotation ring and the mounting plate.  Thompson further discloses a knob which can be used to set the rotation as desired for the illumination to be achieved. With the rotation ring be limited in three ways by the gear teeth arrangement, the knob, and by stop tabs it can  be noted that it is  a matter of design choice to achieve the same affect  of controlling the rotation by the limitations as set forth above.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date  to modify the light apparatus of Thompson  with the limitations cited above, and  since matters of design choice require only routine skill in the art.

Claims  19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2014/0268836 A1) in view of Grandadam (US10415765 B1).

Regarding claims 19-20, Thompson discloses the light apparatus above (see rejection claim 1).
Thompson fails to explicitly disclose wherein an antenna module is disposed on an exterior side of the surface rim, the antenna is detachably electrically connected to a driver module stored in the light source housing (claim 19);  wherein the antenna module further comprises a wireless circuit, the wireless circuit is detachably electrically connected to the driver module, a different wireless protocol is supported by replacing the surface rim with a different wireless circuit (claim 20).
	Grandadam discloses wherein an antenna module is disposed on an exterior side of the surface rim, the antenna is detachably electrically connected to a driver module stored in the light source housing (Column 9, lines 45-60);  wherein the antenna module further comprises a wireless circuit, the wireless circuit is detachably electrically connected to the driver module, a different wireless protocol is supported by replacing the surface rim with a different wireless circuit (Column  9, lines 45-Column 10, line 10) in order to provide illumination both in fixed locations and in varied locations.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date  to modify the light apparatus of Thompson  wherein an antenna module is disposed on an exterior side of the surface rim, the antenna is detachably electrically connected to a driver module stored in the light source housing;  wherein the antenna module further comprises a wireless circuit, the wireless circuit is detachably electrically connected to the driver module, a different wireless protocol is supported by replacing the surface rim with a different wireless circuit in order to provide illumination both in fixed locations and in varied locations as disclosed by Grandadam.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim. Claim 14-18 are objected to due to their dependency status on claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879